DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0032040 (“Lederer”) in view of US 4,133,690 (“Muller”), US 2005/0196934 (“Tazoe”), and US 2018/0118562 (“Drescher”).	4
B. Claims 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lederer in view of Muller, Tazoe, and Drescher as applied to claim 1 above, and further in view of US 6,171,931 (“Murari”).	13
C. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lederer in view of Muller, Tazoe, Drescher, and Murari, as applied to claim 13 above, and further in view of US 4,544,576 (“Chu”) and further as evidenced by US 3,212,921 (“Pliskin”).	17
IV. Response to Arguments	19
Conclusion	20


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/27/2022 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0032040 (“Lederer”) in view of US 4,133,690 (“Muller”), US 2005/0196934 (“Tazoe”), and US 2018/0118562 (“Drescher”).
Claim 1 reads,
1. (Currently Amended) A substrate including at least one radiofrequency microelectronic device, comprising: 
[1] a carrier substrate consisting essentially of silicon; and 
[2] a sintered composite layer placed on the carrier substrate and formed from powders of at least a first dielectric and a second dielectric different from the first, 
[3a] the sintered composite layer having 
[3b] a thickness larger than 5 microns,
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30%, 
[4a] the sintered composite layer including 
[4b] particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric, 
[4c] a volume fraction of the interstices in the sintered composite layer being between 0% and 50%; and
[5a] a useful layer on the sintered composite layer, 
[5b] at least a portion of the useful layer forming at least a portion of a radiofrequency microelectronic device.

With regard to claim 1, Lederer discloses, generally in Figs. 1, 3, and 4,
1. (Currently Amended) A substrate including at least one radiofrequency microelectronic device [¶ 1], comprising: 
[1] a carrier substrate 11, 30(11), 40(11) consisting essentially of silicon [¶¶ 63, 117, 123]; and 
[2] a … composite layer 13, 32(13), 42(13) placed on the carrier substrate 11, 30(11), 40(11) [respectively] and formed from … at least a first dielectric and a second dielectric different from the first [¶¶ 63, 117, 123: “The insulating layer 32 may be made from any suitable material, such as one or a combination of dielectrics such as SiO2, Al2O3, AlN, Si3N4, titanates, porous insulating materials, low-k insulating materials.”], 
[3a]-[3c] … [not taught] …  
[4a]-[4c] … [not taught] …  
[5a] a useful layer 12, 31(12), 41(12) [¶¶ 63, 117, 123] on the … composite layer 13, 32(13), 42(13), 
[5b] at least a portion of the useful layer 12, 31(12), 41(12) forming at least a portion of a radiofrequency microelectronic device [infra].

With regard to feature [5b] of claim 1, Lederer states,
More in particular the present invention relates to multilayer semiconductor structures suitable for being used in high frequency (HF--i.e., with operating frequency higher than 100 MHz), e.g. radio frequency (RF), integrated circuits, and a method of manufacturing them.
(Lederer: ¶ 1; emphasis added)
The effective resistivity is defined in this text as the actual value of the resistivity that is seen by HF circuits fabricated above the insulating layer, either within the active layer or at a higher metal level in current standard CMOS processes.
(Lederer: ¶ 12; emphasis added)
The active layer 12 is above the insulator; therefore, the HF and therefore RF circuits are formed in and on the active layer 12.  In addition, the circuit shown in Fig. 9 and tested as a function of the HF (and therefore including the RF) is shown in Fig. 10 (Lederer: ¶¶ 53, 54, 89, 106-109) are at least parts of actual HF (and therefore RF) circuits. 
This is all of the features of claim 1 disclosed in Lederer.

With regard to features [3a], [3c], and [4a]-[4c] of claim 1,
[3a] the sintered composite layer having 
[3b] …
[3c] a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30%, 
[4a] the sintered composite layer including 
[4b] particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric, 
[4c] a volume fraction of the interstices in the sintered composite layer being between 0% and 50%; and
As explained above, Lederer states that the insulating layer 13, 32(13), 42(13) “may be made from any suitable material, such as one or a combination of dielectrics such as SiO2, Al2O3, AlN, Si3N4, titanates, porous insulating materials, low-k insulating materials.” (¶¶ 117, 123); therefore, said “combination of dielectrics” is a composite.  Lederer uses the insulating layer as the bonding layer between the active layer 12, 31(12), 41(12) and silicon carrier substrate (Lederer: ¶¶ )
Lederer does not discuss that the process of making the composite insulating layer 13, 32(13), 42(13) is by sintering particles of two or more of the dielectrics (features [3a], [4a], [4b]) the extent of porosity (features [4c]) but does indicate that it may be porous.  Lederer also does not discuss the relative thermal expansion coefficients of the silicon carrier substrate 11, 30(11), 40(11) and the composite insulating layer 13, 32(13), 42(13) (feature [3c]).
Muller, teaches a method of forming an insulating layer that bonds to silicon, said insulating layer made by sintering a mixture of a glass powder and a cordierite power applied to the surface of the silicon substrate as a powder mixture by centrifugation (Muller: col. 3, lines 21-52).  The mixture of the glass powder and cordierite powder is selected to provide a sintered composite layer having a TCE near to that of the silicon substrate (i.e. 33×10-7/ºC; col. 1, lines 31-33, and Examples 1 and 4: 38×10-7/ºC; Example 2: 39×10-7/ºC; Example 3: 35.8×10-7/ºC).  Muller desires the glass-cordierite layer to have a TCE of less than 40×10-7/ºC (4.0×10-6/ºC) (Muller: abstract) such as 3.8×10-6/ºC and 3.9×10-6/ºC (Muller: Examples 1-4 at cols. 5-6).  The TCE of each of the example sintered composite dielectrics is less than 30% greater than the TCE of Si.
Because the material of Muller closely matches the TCE of monocrystalline Si, as are the carrier substrate 11, 30(11), 40(11) and active layer 12, 31(12), 41(12) in Lederer, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the composite insulating layer/bonding layer 13, 32(13), 42(13) of Lederer from the composition and sintering process taught in Muller because Muller teaches that the method is suitable for forming a thick insulating layer on a silicon-based semiconductor substrate that (1) is of the thicknesses suitable for the bonding together the Si wafers in Lederer, (2) does not crack because the composition is adjusted to customize the TCE to be near to the Si, and (3) bonds to Si at a reasonably low sintering temperature.  Thus, Muller may be seen as an improvement to Lederer by addressing the potential for cracking in the composite insulating layer used to bond the active layer to the carrier substrate.  (See MPEP 2143.)
So modified each of features [3a], [3c], [4a], and [4b] is taught, except for the necessary presence of interstices between the first (e.g. glass) and second (e.g. cordierite) particles (feature [4b]) and the volume fraction of interstices (feature [4c]).
It is held, absent evidence to the contrary, that the sintered composite layer of Muller (used as the composite insulating layer/bonding layer 13, 32(13), 42(13) of Lederer) inherently has interstices between the cordierite particles and the glass particles, based on the admissions in the Instant Application.  In this regard, sintering, by definition, is a process by which particles are fused at a softening temperature of one of the materials from which the particles are made, which is a temperature below the melting temperature (Instant Specification: ¶ 90).  Because at least one of the material particles does not melt during sintering, said particles may retain some shape and surface area, thereby forming interstices between adjacent particles (Instant Specification: ¶ 92).  As such, the burden of proof is shifted to Applicant to prove that the sintered material of Muller does not have interstices in the sintered product.  (See MPEP 2112(I)-(V).) 
Even if this feature were not inherent in Muller, Tazoe teaches the benefit of including pores 2a in the buried oxide layer 4 of an SOI substrate, specifically to reduce the permittivity and therefore the parasitic capacitance between the active layer 3 and the carrier substrate 1 (Tazoe: ¶¶ 45, 55; Figs. 1D, 2A-2B).  Tazoe teaches that the porosity, i.e. the claimed “volume fraction” is greater than 0% and less than 40% bearing in mind that the porosity starts at 40% with porous silicon (Tazoe: Fig. 2A; ¶ 49) which may subsequently be reduced by the oxidation of the porous silicon 2 to become the porous buried oxide 4 (Tazoe: Fig. 2B; ¶ 42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure that the interstices, i.e. the porosity, in sintered composite layer of Muller that is used as the composite insulating layer/bonding layer 13, 32(13), 42(13) of Lederer, has a “volume fraction” that is greater than 0% and less than 40%, in order to reduce the parasitic capacitance between the carrier substrate 11, 30(11), 40(11) and active layer 12, 31(12), 41(12), as taught in Tazoe.  As such, Tazoe may be seen as an improvement to Lederer in this aspect.  (See MPEP 2143.)

With regard to feature [3b] of claim 1, and claim 2,
[3b] a thickness larger than 5 microns and
2. (Previously Presented) The substrate of claim 1, wherein the sintered composite layer has a thickness between 10 microns and 100 microns. 
Lederer does not indicate the thickness of the composite insulating layer 13, 32(13), 42(13) and therefore does not teach feature [3b] of claim 1 or claim 2.
Drescher, like Lederer, teaches a process of bonding together semiconductor wafers to form an SOI substrate, the bonding using an insulating layer formed on the surface of the carrier substrate, i.e. “bonding wafer 2” (Drescher: Fig. 1; ¶¶ 74-81).  Drescher further teaches that oxide bonding layer thickness can be from 1.5 to 10 µm.  In this regard Drescher states, “The oxide layer, which particularly preferably serves as insulator layer or bonding layer or etching stop layer, preferably has a thickness, in particular an average thickness or a minimum thickness or a maximum thickness, of at least or precisely or at most 1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm.”  (Drescher: ¶ 24, last sentence; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the thickness of the composite bonding layer 13, 32(13), 42(13) of Lederer (formed of the composition and by the process of Muller) to a thickness of “1.25 μm or 1.5 μm or 1.75 μm or 2 μm or 2.25 μm or 2.5 μm or 2.75 μm or 3 μm or 4 μm or 5 μm or 6 μm or 7 μm or 7.5 μm or 8 μm or 9 μm or 10 μm” as taught in Drescher (id.) because it overlaps the range disclosed in 13, 32(13), 42(13) for the same purpose of forming an oxide bonding layer.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1 and 2.

With regard to claim 3, Lederer further discloses,
3. (Previously Presented) The substrate of claim 1, wherein the carrier substrate has a resistivity higher than 500 ohm.cm [abstract; ¶¶ 20, 34, 35, 38, 39, 67, 107, 110, 117, 124, 128, 129].

Claim 4 reads,
4. (Currently Amended) The substrate of claim 1, wherein the carrier substrate consists essentially of single crystal silicon.
Lederer fails to mention whether the not the silicon carrier substrate is single crystal but does indicate that the active layer is known to be monocrystalline (i.e. single-crystal) silicon (Lederer: ¶ 4).
Tazoe teaches that the carrier substrate 1 as well as the active silicon layer 3 is single-crystal silicon (Tazoe: ¶ 37).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use single-crystal silicon as the carrier substrate in Lederer because this is typical and well known in the art, as taught in Tazoe. 

With regard to claim 5, Lederer modified according to Muller further teaches, 
5. (Previously Presented) The substrate of claim 1, wherein the first and second dielectrics are chosen from among silicon oxide, silicon nitride, aluminum nitride, alumina, and mullite [cordierite includes Al2O3 and SiO2, Muller: col. 4, lines 17-23 and the glass includes at least SiO2].

With regard to claim 6, Lederer further discloses,
6. (Previously Presented) The substrate of claim 1, further comprising a protective layer 14, 35(14), 45(14) between the carrier substrate [13, SiC wafer] and the sintered composite layer [Lederer: ¶¶ 107, 118-121, 124].

Claims 7 and 8 read,
7. (Previously Presented) The substrate of claim 1, further comprising an intermediate layer on the sintered composite layer.  
8. (Previously Presented) The substrate of claim 7, wherein the intermediate layer is a dielectric layer comprising a material chosen from among a silicon oxide, a silicon nitride, a silicon oxynitride, and an aluminum nitride.
Lederer further states,
[0037] The insulating layer [i.e. 13, 32(13), 42(13)] may be formed of at least one of an oxide, a nitride, Si3N4, porous insulating material, low-k insulating materials, polymers.  The insulating layer may be formed of a stack of layers, at least one layer being made of an oxide, a nitride, Si3N4, porous insulating material, low-k insulating materials, polymers.
(Lederer: ¶ 37; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the insulating layer 13, 32(13), 42(13) of Lederer from a stack of layers including, e.g. silicon oxide layer, because Lederer suggests using a stack of layers as one option.  
As such, Lederer using a stack of layers including a silicon oxide layer on the silicon donor substrate 31(12), 41(12) and then the sintered composite layer of glass and cordierite particles of Muller, teaches the claimed “intermediate layer” of e.g. silicon oxide, on the sintered composite layer, as required by claims 7 and 8.
There is a reasonable expectation of success in using a silicon oxide layer because the glass is silicon oxide and cordierite also includes silicon oxide (supra).
This is all of the features of claims 7 and 8.

With regard to claims 10 and 11, Lederer further discloses,
10. (Previously Presented) The substrate of claim 7, wherein the useful layer 12, 31(12), 41(12) comprises a material chosen from among a semiconductor material [e.g. Si but may also be Ge, SiGe, SiC, InP, GaAs or GaN; Lederer: ¶¶ 117, 123], an electrically insulating material, an electrically conducting material, and a piezoelectric material.
11. (Previously Presented) A radiofrequency-microelectronic-device structure, comprising: 
[1] a substrate according to claim 10; and 
[2] a layer of microelectronic devices on the substrate.
As above, Lederer states,
More in particular the present invention relates to multilayer semiconductor structures suitable for being used in high frequency (HF--i.e., with operating frequency higher than 100 MHz), e.g. radio frequency (RF), integrated circuits, and a method of manufacturing them.
(Lederer: ¶ 1; emphasis added)
The effective resistivity is defined in this text as the actual value of the resistivity that is seen by HF circuits fabricated above the insulating layer, either within the active layer or at a higher metal level in current standard CMOS processes.
(Lederer: ¶ 12; emphasis added)
The active layer 12 is above the insulator; therefore, the HF and therefore RF circuits are formed in and on the active layer 12.  In addition, the circuit shown in Fig. 9 and tested as a function of the HF (and therefore including the RF) is shown in Fig. 10 (Lederer: ¶¶ 53, 54, 89, 106-109) are at least parts of actual HF (and therefore RF) circuits.

With regard to claim 12, Lederer further discloses,
12. (Previously Presented) The structure of claim 11, wherein the radiofrequency- microelectronic-device is an antenna adapter or switch or a power amplifier or a low-noise amplifier or a passive component or other circuit operating at high frequency or a radiofrequency MEMS component or a radiofrequency filter.
At least the integrated circuit operating at HF including RF is shown in Fig. 9 and the losses resulting from HF operation are shown in Fig. 10 (Lederer: ¶¶ 86, 126).

B. Claims 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lederer in view of Muller, Tazoe, and Drescher as applied to claim 1 above, and further in view of US 6,171,931 (“Murari”).
Claim 13 reads,
13. (Currently Amended) A method for fabricating a substrate including a radiofrequency microelectronic device, comprising the following steps: 
a) providing a carrier substrate consisting essentially of silicon, having a first side; 
b) depositing a layer formed from a mixture of powders of at least a first dielectric and a second dielectric different from the first dielectric, on the first side of the carrier substrate; and 
c) sintering the layer formed from the mixture of powders in order to obtain a sintered composite layer attached to the first side of the carrier substrate and having a thickness larger than 5 microns, the sintered composite layer including 
particles of the first dielectric, particles of the second dielectric, and interstices between the particles of the first dielectric and the particles of the second dielectric, 
a volume fraction of the interstices in the sintered composite layer being between 0% and 50%; 
the first dielectric, the second dielectric and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate to plus or minus 30%; and 
d) providing a useful layer on the carrier substrate such that the sintered composite layer is disposed between the useful layer and the carrier substrate, at least a portion of the useful layer forming at least a portion of a radiofrequency microelectronic device.

With regard to claim 13, Lederer modified according to Muller, Tazoe, and Drescher further teaches,
13. (Currently Amended) A method for fabricating a substrate [Lederer: Fig. 3] including a radiofrequency microelectronic device, [Lederer: ¶¶ 1, 12, 53, 54, 89, 106-109; Figs. 9, 10 (supra)], comprising the following steps: 
a) providing a carrier substrate 30(11), 40(11) consisting essentially of silicon, having a first side [Lederer: ¶¶ 63, 117, 123]; 
b) depositing a layer 32(13), 42(13) [i.e. insulating layer of Lederer] formed from a mixture of powders of at least a first dielectric [e.g. glass] and a second dielectric [e.g. cordierite] different from the first dielectric [as taught by Muller, supra], on the first side of …[a donor]…  substrate 31(12), 41(12) [Lederer: ¶¶ 63, 117, 123]; and 
c) sintering the layer 32(13), 42(13) formed from the mixture of powders in order to obtain a sintered composite layer [as taught in Muller, supra] that is firmly attached to the first side of the …[donor]… substrate 31(12), 41(12) [¶¶ 63, 117, 123] and having a thickness larger than 5 microns [as taught in Drescher, supra], the sintered composite layer including 
particles of the first dielectric [e.g. glass], particles of the second dielectric [e.g. cordierite], and interstices between the particles of the first dielectric and the particles of the second dielectric [inherent in view of Muller and the evidence in the Instant Application, and obvious in view of Tazoe, as explained under claim 1 above], 
a volume fraction of the interstices in the sintered composite layer being between 0% and 50% [inherent in view of Muller and the evidence in the Instant Application, and obvious in view of Tazoe, as explained under claim 1 above];
the first dielectric [e.g. glass], the second dielectric [e.g. cordierite] and a proportion of the first and second dielectrics in the mixture of powders being chosen to give the sintered composite layer a thermal expansion coefficient that is matched with that of the carrier substrate, to plus or minus 30% [as taught in Muller (supra)], and
d) providing a useful layer 31(12), 41(12) on the carrier substrate 30(11), 40(11)  [Lederer: ¶¶ 63, 117, 123] such that the sintered composite layer 32(13), 42(13) [of Lederer formed from the material and by the process of Muller] is disposed between the useful layer 31(12), 41(12) and the carrier substrate 30(11), 40(11), at least a portion of the useful layer 31(12), 41(12) forming at least a portion of a radiofrequency microelectronic device [Lederer (supra)].

The only feature lacking is that Lederer or Lederer/Muller does not teach forming the insulating layer 32(13), 42(13), i.e. the claimed “sintered composite layer” of Muller used as the insulating layer/bonding layer in Lederer, on the silicon carrier substrate forming said insulating layer, instead, on the donor substrate 30(11), 40(11). 
Murari, like Lederer, teaches that it is known in the art to form the insulating/bonding layer 12 on the donor substrate 11 that will become the active layer, prior to bonding to the carrier substrate 10 by said insulating/bonding layer 12 (Murari: Fig. 2; col. 1, line 54 to col. 2, line 8).  Murari further teaches that that the insulating bonding layer 33 (Fig. 4), 64 (Fig. 5), 73 (Fig. 6) can be provided on the carrier substrate 30 (Fig. 4), 60 (Fig. 5), 70 (Fig. 6) instead of (Figs. 4 and 6) or in addition to (Fig. 5) the donor substrate 31 (Fig. 4), 61 (Fig. 5), 71 (Fig. 6) (Murari: col. 3, line 63 to col. 5, line 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the insulating layer 32(13), 42(13) of Lederer of the composition of and process of Muller on the carrier substrate 30(11), 40(11), rather than on the donor substrate 30(11), 40(11), because Murari teaches that forming the insulating/bonding layer on the carrier substrate is a suitable alternative to forming said insulating/bonding layer on the donor substrate, to achieve the same, expected result of bonding the donor and carrier substrates together.  (See MPEP 2143.)
This is all of the features of claim 13.

With regard to claims 14 and 15, Lederer further discloses,
14. (Previously Presented) The method of claim 13, further comprising forming a protective layer 35(14) [Lederer: ¶¶ 107, 118-121; Fig. 3] on the first side of the carrier substrate 30 prior to depositing the layer formed from the mixture of powders in step b).  
15. (Previously Presented) The method of claim 14, wherein the protective layer 35(14) comprises at least one material chosen from among silicon nitride, silicon oxynitride, and silicon oxide [Lederer: ¶ 118: i.e. any of the oxidized silicon options would include silicon oxide].

Claim 19 reads,
19. (Previously Presented) The method of claim 13, further comprising forming an intermediate layer between the useful layer and the sintered composite layer.  
As explained above under claim 7, Lederer discloses that the insulating layer 32(13) can be made from a stack of dielectric layers (Lederer: ¶ 37).  As also explained above, Murari teaches that insulating/bonding layers can be formed on both the carrier substrate (i.e. TEOS oxide 64 on carrier 60), and on the donor substrate (thermal oxide 66 on donor 61) (Murari: Fig. 5, paragraph bridging cols 4-5).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a thermal oxide bonding layer on the silicon donor substrate 31(12) of Lederer and the bonding layer of Muller, i.e. the sintered composite layer of glass and cordierite particles, on the carrier substrate 30(11) of Lederer, as taught in Murari, for the reasons explained above under claim 13.  The resulting process forms of the protective layer, i.e. the thermal oxide of Murari on the Si donor substrate 31(12) of Lederer and the sintered composite layer 32 of Lederer/Muller formed on the carrier substrate 30(11) of Lederer prior to bonding the substrates together, as taught by Murari.  As such, the protective, thermal-oxide layer becomes the claimed “intermediate layer between the useful layer 31(12) and the sintered composite layer 32(13).”
This is all of the features of claim 19.


With regard to claims 20 and 21, Lederer further discloses,
20. (Previously Presented) The method of claim 13, wherein the useful layer 31(12) provided for bonding step d) is a donor substrate 31(12) comprising a material chosen from among a semiconductor material [Lederer: ¶ 117], an electrically insulating material, an electrically conducting material, and a piezoelectric material.  
21. (Previously Presented) The method of claim 20, further comprising a step e) of thinning the donor substrate to a thickness desired for the useful layer for the fabrication of the radiofrequency microelectronic device [as shown in the final step in Fig. 3 of Lederer; ¶ 120].

C. Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lederer in view of Muller, Tazoe, Drescher, and Murari, as applied to claim 13 above, and further in view of US 4,544,576 (“Chu”) and further as evidenced by US 3,212,921 (“Pliskin”).  
Claims 16 and 17 read,
16. (Previously Presented) The method of claim 13, wherein step b) comprises forming a paste including at least one liquid component and the mixture of powders, and depositing the paste on the first side of the carrier substrate by spin coating.
17. (Previously Presented) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
The prior art of Lederer in view of Muller, Tazoe, Drescher, and Murari, as explained above, teaches each of the features of claim 13. 
With regard to claim 16, Lederer modified according to Muller and Murari, further teaches,
16. (Previously Presented) The method of claim 13, wherein step b) comprises 
[1] forming a paste including at least one liquid component and the mixture of powders [i.e. glass and cordierite], and 
[2] depositing the paste on the first side of the carrier substrate 30(11) [of Lederer as taught in Murari] …
With regard to feature [1] of claim 16, Muller further teaches that the pre-sintered powder is applied using aqueous suspension of the mixed powder of glass and cordierite (Muller, e.g. Example 1 at col. 5, lines 26-30, and especially Example 3 at col. 6, lines 44-46), which is a paste.  
With regard to feature [2] of claim 16, Muller does not teach the manner of application of the paste to the silicon substrate and does not therefore teach spin coating.
Chu, like Muller, forms a SiO2-based glass layer on a silicon substrate that matches the thermal expansion coefficient (TCE) of the silicon substrate (Chu: col. 2, lines 42-50).  Chu forms the SiO2-based glass layer using the known methods of others (US 3,212,921 and US 3,212,929, Pliskin, et al.; Chu: col. 3, line 24 to col. 4, line 55) which includes applying a finely-ground glass power, said glass powder matching the TCE of silicon and then heating to sinter (i.e. fuse) the powder to form a continuous glass layer (Chu: title, abstract; col. 2, lines 57-62 and col. 3, line 24 to col. 4, line 55).  In addition, Chu teaches that the powered mixture that is fused can be obtained from powdered glass already having a composition having a TCE matching that of silicon or can be produced from the individual component oxide powders:
A high temperature, softening point, glass such as Corning 1715 or Corning 191CP or a combination of oxides is employed such that the combined thermal expansion coefficient matches that of Si. 
(Chu: col. 5, line 67 to col. 6, line 2)
Finally Chu teaches that the powdered mixture is formed by a spin-on process of a colloid of the mixed oxide powder (Chu: col. 3, lines 24-40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use spin coating as the method of applying the paste of Muller to the Si carrier substrate 30(11) of Lederer (as taught by Murari), because Chu teaches that spin coating is a suitable means to apply the paste from which the pre-sintered powder is applied to a semiconductor substrate for the same purpose of forming a sintered, composite, insulating layer on said semiconductor substrate.  
This is all of the features of claim 16.

With regard to claim 17,
17. (Currently Amended) The method of claim 16, wherein the deposition of the layer formed by the mixture of powders is followed by a low-temperature heat treatment to remove at least one liquid component from the paste.
Muller does not teach the water is removed before the sintering, although it would necessarily evaporate at temperature well below the sintering temperature given that water boils at 100 ºC. 
Nonetheless, as already explained above, Chu, as evidenced by Pliskin, teaches that a low temperature bake is used to remove the solvent from the deposited composite powder layer on the wafer prior to sintering, in order to prevent bubbles from forming in the sintered insulating layer (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a low-temperature heat treatment to remove at least one liquid component from the paste of Muller on the Si carrier substrate 30(11) of Lederer, before the sintering heat treatment of Muller, in order to prevent bubbles from forming in the sintered composite insulating layer. 
This is all of the features of claim 17.

IV. Response to Arguments
Applicant’s arguments filed 10/27/2022 with respect to all of the claim(s) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, with the exception of the following.
Applicant argues that neither of the Instant Application and Muller provides sufficient evidence that the interstices, i.e. pores, in the sintered composite layer would fall within the claimed range (Remarks: pp. 8-12).  Examiner respectfully disagrees for the reasons explained in the claims.  Nonetheless, the point is moot in view of the new prior art reference, Tazoe, which teaches the benefit of including greater than 0% but less than 40% porosity, i.e. volume fraction of pores, in the buried oxide layer between the active layer and the carrier substrate.  And because Lederer explicitly suggests making the buried oxide, i.e. insulating layer 32(13), can be both a combination of dielectrics and porous, while Muller and the Instant Inventors admit that sintering particles may result in a porous insulating layer, the inclusion of pores in the sintered layer of Muller used as the insulating/bonding layer 32 in Lederer, with a pore volume fraction of > 0% but < 40% is prima facie obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814